IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2013-CC-01843-COA

TAMMY SEAGO                                                             APPELLANT

v.

MISSISSIPPI DEPARTMENT OF                                                APPELLEES
EMPLOYMENT SECURITY AND THREE S.
ENTERPRISES, INC.

DATE OF JUDGMENT:                        09/24/2013
TRIAL JUDGE:                             HON. DAVID H. STRONG JR.
COURT FROM WHICH APPEALED:               PIKE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  TAMMY SEAGO (PRO SE)
ATTORNEYS FOR APPELLEES:                 ALBERT B. WHITE
                                         LEANNE FRANKLIN BRADY
NATURE OF THE CASE:                      CIVIL - OTHER
TRIAL COURT DISPOSITION:                 DENIED UNEMPLOYMENT BENEFITS
DISPOSITION:                             AFFIRMED – 03/03/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE LEE, C.J., BARNES AND MAXWELL, JJ.

      MAXWELL, J., FOR THE COURT:

¶1.   The sawmill where Tammy Seago worked discharged her for insubordination. The

cited defiance was her refusal to sweep her work area, a violation of the employer’s work

policy. Tammy sought unemployment benefits, claiming she did not have a broom and did

not refuse to sweep. But the Mississippi Department of Employment Security (MDES)

Board of Review found the employer’s testimony more credible than hers. Based on its

finding that Tammy’s refusal to clean was misconduct, the Board denied benefits. Because

credibility determinations are within the Board’s authority and substantial evidence
supported its decision, we affirm.

                             Facts and Procedural History

¶2.    Tammy was employed by Three S. Enterprises, Inc. (“Three S., Inc.”), as a sawmill

sorter for several1 years until her termination on March 14, 2013. The claims examiner over

her unemployment-benefits claim found she was disqualified from receiving benefits because

she was discharged for misconduct.

¶3.    Tammy appealed to the administrative law judge (ALJ), who held a telephonic

hearing. Both Tammy and Three S., Inc.’s president, D.G. Seago—who is Tammy’s

uncle—testified during the hearing. Tammy claimed she did not refuse to sweep her work

area. As Tammy put it, she did not have a suitable broom. Though she claimed all available

brooms had broken handles, D.G. testified there was a suitable broom within ten feet of

Tammy when she was told to sweep her area. But she just simply refused to sweep her

workplace, so he terminated her.

¶4.    D.G. also testified Tammy had refused to clean her work area three days earlier and

she had been insubordinate in the past. According to D.G., the company manual—which is

posted in the room where all employees clock in and out daily—emphasizes that an

employee’s refusal to perform an assigned work task can result in discharge. The ALJ found

D.G.’s testimony more credible than Tammy’s. The ALJ also determined Tammy was

discharged for insubordination—misconduct sufficient to deny unemployment benefits.


       1
        Tammy’s employer testified Tammy had been employed at Three S., Inc., for eight
years. Tammy testified she had worked there for ten years.

                                            2
¶5.    Tammy appealed to the Board of Review. The Board adopted the ALJ’s findings of

fact and opinion and affirmed the denial of benefits. Tammy then appealed to the circuit

court, which also affirmed. Tammy now appeals to this court.

                                        Discussion

¶6.    In reviewing the decision of the MDES, the Board’s findings of facts shall be

conclusive if, absent fraud, they are supported by the evidence, and the jurisdiction of the

court shall be confined to questions of law. Miss. Code Ann. § 71-5-531 (Rev. 2011).

“[W]here there is substantial evidence, this Court has no authority to reverse the circuit

court’s affirmance” of the Board’s decision. Broome v. MESC, 921 So. 2d 334, 337 (¶12)

(Miss. 2006) (quoting Richardson v. MESC, 593 So. 2d 31, 34 (Miss. 1992)). Since the

Board’s factual findings are conclusive if supported by substantial evidence and are without

fraud, we will not “reweigh the facts of the case or insert [our] judgment for that of the

agency.” Id.

¶7.    Tammy claims she was wrongly denied benefits, but she neither spells out why nor

cites any supporting authority.2 But Mississippi’s statutory law is clear—claimants shall be

disqualified from receiving benefits if they are “discharged for misconduct connected with

work[.]” Miss. Code Ann. § 71-5-513(A)(1)(b) (Supp. 2014). In misconduct cases, the

employer bears the burden of proof. Miss. Code Ann. § 71-5-513(A)(1)(c). Misconduct is



       2
          Since Tammy failed to cite any authority, this court is under no obligation to
consider the merits of her argument. Bishop v. MDES, 145 So. 3d 1254, 1255 (¶4) (Miss. Ct.
App. 2014).

                                             3
“conduct evincing such willful and wanton disregard of the employer’s interest as is found

in deliberate violations or disregard of standards of behavior which the employer has the

right to expect from his employee.” Broome, 921 So. 2d at 338 (¶14) (quoting Wheeler v.

Arriola, 408 So. 2d 1381, 1383 (Miss. 1982)). Misconduct is also “carelessness and

negligence of such degree, or recurrence thereof, as to manifest culpability.” Id. This

includes actions evidencing “wrongful intent or evil design, and showing an intentional or

substantial disregard of the employer’s interest or of the employee’s duties and obligations

to his employer[.]” Id.

¶8.    Tammy was terminated for insubordination for refusing to sweep her work area when

her boss ordered her to do so. Her boss recalled a similar refusal at the sawmill three days

before she was terminated. According to the company’s policy manual, insubordination is

grounds for termination. We find it was the Board’s prerogative to believe D.G.’s testimony

over Tammy’s in finding the company proved misconduct. See Hunter v. MDES, 120 So.

3d 435, 438 (¶10) (Miss. Ct. App. 2013) (noting that the Board resolves conflicting

testimony). Because substantial evidence supports the Board’s denial of benefits based on

Tammy’s insubordination, we affirm.

¶9.  THE JUDGMENT OF THE PIKE COUNTY CIRCUIT COURT IS
AFFIRMED.

     LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS,
CARLTON AND FAIR, JJ., CONCUR. JAMES, J., CONCURS IN PART AND IN
THE RESULT WITHOUT SEPARATE WRITTEN OPINION.




                                             4